DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific Specification/Drawings support (page No., paragraph No., etc.) for such amendments and accompanying remarks/arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 depends from claim 1; claim 1 requires, inter alia, “transforming the first binary signal into a second binary signal when the first binary signal is a code word or a predefined code word.” Claim 7, in apparent discrepancy with claim 1, from which it directly depends, claims, inter alia, “wherein the first binary signal is transformed into the second binary signal, wherein the first and second binary signals are identical provided that the first binary signal is a code word or a predefined code word.” Since the first binary signal is transformed under the requirement of when the first binary signal is a code word or a predefined code word, how can it be that under said requirement, the first binary signal and the second binary signals are identical? The Merriam-Webster Dictionary, 10th Edition defines transform as make a thorough or dramatic change in the form, appearance or character of. While identical is defined as similar in every detail, exactly alike. If the first binary signal is transformed into the second binary signal, how can they be identical
Claim(s) 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There does not seem to be antecedents for wherein in each case n states are read from memory cells of a memory; wherein the k fastest states or the (n-k) fastest states.
Claim(s) 9-10 depend from claim 8 and as such are therefore rejected for at least the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20100281340 to Franceschini et al. (“Franceschini”) in view of U.S. Patent/Publication No. 20210096774 to Han et al. (“Han”) and/or US Publication No. 20210096757 to Winarski (“Winarski”).  
Examiner’s Note: A fair and most reasonable interpretation of the claim includes, in brief and saliently: transforming a first binary signal into a second binary signal when the first binary signal is a code word or a predefined code word. If this claim limitation requirement (transforming a first binary signal into a second binary signal when the first binary signal is a code word) is met by “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art.” Moreover, there does not seem to be any disclosure in the Application redefining the ordinary meaning of “binary,” (as defined in the 10th edition of the Merriam-Webster Dictionary: relating to, using, or expressed in a system of numerical notation that has 2 as a base), or providing an alternative interpretation therefor; the same is true for “code word:” a number of binary (0 or 1) values. Moreover, the claim includes, in the alternative, one or the other, “when the first binary signal is a code word or a predefined code word;” as such if one is anticipated/obviated by the prior art, the other does not limit the scope of the claim under. 
As to claim 1, Franceschini teaches substantially the claimed invention, including: A method for transforming a first binary signal read from a memory, comprising (As found in at least [0007], [0008]: Data is identified in the codeword in response to the metadata, and the data is output as read data):
- transforming the first binary signal into a second binary signal when the first binary signal is a code word or a predefined code word of a k-out-of-n code, wherein n and k are positive integers and n > k (As found in at least methodology in FIG. 1: data (binary code) is received by memory at step 102, such data (binary code) is transformed (compressed) into a second binary signal (compressed data is generated), and 
- transforming the first binary signal into a predefined signal provided that the first binary signal is not a code word or is not a predefined code word of the k- out-of-n code, 

Han and/or Winarski teaches that data (binary data) is code word as found in at least [0045] in Han and data such as computer code in [0071] in Winarski.
Franceschini and Han and/or Winarski are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory operations that include write/read operation of binary data, binary code.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Franceschini as set forth in this Office action and as found in the reference with the relevant teachings of Han and/or Winarski also set forth in this Office action and as found in the references.  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: it is well-known and well-understood that memory devices are operable to store and output therefrom data that is binary ( 0 or 1) and that this data is also known as code words having digital digits such 0 or 1 in binary.  
Therefore, it would have been obvious to combine Franceschini with Han and/or Winarski to make the above modification.
As to claim 2, Franceschini teaches wherein the first binary signal is read from n memory cells of the memory (As found in at least [0007], [0008]: binary signal, codeword, retrieved from memory having memory address associated therewith, where it is at the very least obvious that “n” can be 1, a positive integer number).
claim 3, at least Han teaches wherein a memory cell of the memory is configured to assume two or more states (As found in at least [0026]: storage 120 operated as multi-level-cell (MLC)).
As to claim 4, Franceschini teaches wherein the predefined signal comprises at least one of the following: - a predefined bit sequence, - a predefined bit sequence having a validity signal, in particular a validity bit, and - a predefined bit sequence having the same number of digits as the second binary signal (As found in at least [0054] the signal comprises a validity bit, parity bit).
As to claim 5, Franceschini teaches wherein the first binary signal has n binary values, - wherein the second binary signal has a number of binary values which is less than or equal to n (As set forth in at least FIG. 12, a binary signal, first or second, includes n binary values; since the signals are binary 0 and 1 can be the values).
As to claim 6, Franceschini teaches wherein the second binary signal or the predefined signal is stored in an arrangement of latches, wherein the number of latches corresponds to the number of binary values of the second binary signal (As set forth in at least FIG. 2 and at least [0027]: inputs, signals generally can be stored in storage locations such as register, another way of saying latches, as it is well-known and well-understood in the art).
As to claim 11, Franceschini teaches wherein the memory comprises at least one of the following memories: - Floating gate cells; - PCRAM, - RRAM, - MRAM, - MONOS components, - Nanocrystal cells, and – ROM (As found in at least [0029]: the non-volatile memory 206 is rewritable multi-level phase change memory: PCRAM).
As to claim 12, see rejection to at least claim 1.
claim 13, see rejection to at least claim 6.
As to claim 14, see rejection to at least claim 1; moreover, at least Franceschini teaches A non-transitory computer-readable storage medium, comprising computer-executable instructions that upon execution cause a computer to perform acts claimed that follow which are substantially claim 1 (As found in at least [0067]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827